                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                           CASE NO. 1:19-cv-24351-JLK/BECERRA

EUROCON, LLC,

        Plaintiff

v.

EMPIRE INDEMNITY INSURANCE
COMPANY,

        Defendant.
                                         /

                       ORDER DENYING PLAINTIFF’S BILL OF COSTS

        THIS CAUSE is before the Court on the June 20, 2021 Report and Recommendation

(“R&R”) (DE 62) of Magistrate Judge Jacqueline Becerra. No objections were filed and the time

to do so has passed.

        The R&R recommends denying without prejudice Plaintiff’s Bill of Costs (DE 48) so

that Plaintiff may re-file its Bill of Costs “if and when it becomes entitled to do so.” R&R at 2.

Upon consideration of the record and the R&R, the Court finds that Magistrate Judge Becerra’s

well-reasoned R&R accurately states the law of the case.

        Therefore, it is ORDERED, ADJUDGED and DECREED that:

     1. Magistrate Judge Jacqueline Becerra’s Report and Recommendation (DE 62) be, and the

        same is, hereby AFFIRMED and ADOPTED as an Order of this Court; and

     2. Plaintiff’s Bill of Costs (DE 48) is hereby DENIED WITHOUT PREJUDICE.
       DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

Building and United States Courthouse, Miami, Florida, this 24th day of June, 2021.

                                                   _______________________________
                                                   JAMES LAWRENCE KING
                                                   UNITED STATES DISTRICT JUDGE
                                                   SOUTHERN DISTRICT OF FLORIDA


       cc:    All counsel of record




                                               2
